          Case 2:19-cv-00566-SM-MBN Document 38 Filed 03/01/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    TOMMY BADEAUX, ET AL.,                                         CIVIL DOCKET
       Plaintiffs

    VERSUS                                                         NO. 19-566

    ROGER GOODELL, ET AL.,                                         SECTION: “E”(5)
        Defendants



                                          ORDER

           Considering the foregoing:1

           IT IS ORDERED that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

this action is dismissed without prejudice with each party bearing its own costs, expenses,

and attorneys’ fees.

           New Orleans, Louisiana, this 1st day of March, 2019.


                        ______________ _________________
                                 SUSIE MORGAN
                          UNITED STATES DISTRICT JUDGE




1   R. Doc. 37.
